Knowlton, C. J.
This action comes before us on a demurrer to the plaintiff’s amended declaration. The several counts set forth causes of action under the St. 1890, c. 437, and under the amendatory St. 1901, c. 459, for the recovery of money paid on stocks contracted to be bought upon margin. They follow substantially the language of the later statute, although they all describe transactions which occurred before the amendatory act was passed. We do not understand from the argument that the counts are deemed by the defendant insufficient in form, if the St. 1890, c. 437, is still in force in reference to transactions which occurred prior to the enactment of the St. 1901, c. 459, and which come within the description of the amendatory act. We are of opinion, for reasons stated in Wilson v. Head, ante, 515, that all the cases in which there may be a recovery under the later statute are included in the earlier statute, and that as to such cases, the earlier statute has never been changed, but remains in force. The language in which the averments are *566made, although it takes the form found in the later statute, states a case in every count which is also within that part of the earlier statute which remains unchanged, and the entry must therefore be,

Demurrer overruled.